*97ON MOTION FOR REHEARING.
HAWKINS, Judge.
It was appellant’s contention, supported by his own testimony and that of other witnesses, that in his presence at the still he was innocent of any wrong doing, but, in hunting for a cow which he was on a trade for, he accidentally stumbled on the still. He asked for a new trial for newly discovered evidence of two witnesses whose affidavits are attached to the motion, who say they would testify that they were squirrel hunting and saw appellant in the pasture some 350 or 400 yards from the still, about 45 minutes before they heard shooting at the place where the still was raided. Assuming that they would give such testimony, we think the trial court would be justified in concluding that it would not likely change the result of the trial, in view of the testimony of the arresting officers as to the acts of appellant and the condition of his clothes.
Appellant also attaches to his motion for new trial the certificate of the clerk of the district court to the effect that the grand jury had adjourned for the term without returning indictments against two of appellant’s witnesses, who had been impeached by showing that they were at the time of trial under charge by complaints with cattle theft. It is appellant’s position that upon another trial said witnesses would be relieved of the burden of such impeaching testimony. It occurs to us that a new trial may not be awarded upon the changed status of witnesses such as is here presented. That it would be contrary to the well-recognized rules that new trials will not be granted for newly discovered evidence which is collateral or impeaching can not be questioned. Many authorities on the general proposition are found collated in note 25 under article 753, C. C. P., Vernon’s Tex. C. C. P., vol. 3, and in Branch’s Ann. Tex. P. C., sec. 192.
The motion for rehearing is overruled.

Overruled.